                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA


 UNITED STATES OF AMERICA                       §   CASE NO. 4:19-CR-00172
            Plaintiff,                          §
                                                §   JUDGE: Rebecca Goodgame Ebinger
                                                §
 vs.                                            §   RESPONSE TO GOVERNMENT’S
                                                §   REQUEST FOR EXTENSION;
                                                §   DEFENDANT’S REQUEST FOR
 RUBY MONTOYA                                   §   SCHEDULING ORDER
           Defendant.                           §


       Defendant, RUBY MONTOYA, through counsel, hereby files this Response to

Government’s Request for Extension; and Defendant’s Request for Scheduling Order. In

support of same, Defendant states as follows:

           1. On August 26, 2021, Defendant filed a motion to withdraw her guilty plea. (DKT

              176.)

           2. On August 27, 2021, Defendant filed her Motion to Continue Sentencing. (DKT

              182.)

           3. Also on August 27, 2021, defense counsel filed a Statement Agreeing to be

              Bound by Discovery and Protective Order. (DKT 181.)

           4. On August 30, 2021, Defendant filed her Unresisted Amended Motion to

              Continue Sentencing, advising that, in the interest of justice, discovery was

              needed before Defendant could proceed. (DKT 184.)

           5. On that same date, the Court granted the Motion to Continue Sentencing (DKT

              182) and denied as moot the Amended Motion to Continue Sentencing (DKT

              184). (DKT 185.)
6. Also, on that date, the Government provided defense counsel with a Stipulated

   Discovery and Protective Order, which defense counsel signed and returned on

   that date.

7. The Government filed the Stipulated Discovery and Protective Order on August

   31, 2021. (DKT 186.)

8. The Court entered the Stipulated Discovery and Protective Order and terminated

   all deadlines and hearings on September 1, 2021. (DKT 187; Docket Text entered

   on September 1, 2021.)

9. On September 8, 2021, the Government filed a Motion for Extension to respond

   to the Motion to Withdraw the Guilty Plea. (DKT 188.)

10. On September 9, 2021, the Court granted the Government’s motion but noted that

   resistance to the motion should be filed within 7 days.

11. Defendant has no objection to the Government having sufficient time to respond

   to the Motion to Withdraw, but Defendant would note that the docket indicates

   that the Motion for Extension is moot as there was no deadline set for the

   Government’s response to Defendant’s Motion at the time that the Government

   filed its Motion for an Extension. The Court terminated all deadlines and

   hearings in the case on the same date that the Court signed a discovery order for

   discovery to be produced to defense counsel. Defense counsel has not yet

   received the discovery.

12. Defense counsel spoke with the Government’s attorney and was advised that

   discovery would be produced September 15, 2021 or September 16, 2021.




                                    2
       Government’s counsel advised that they have been delayed due to a heavier than

       normal workload and are moving as expeditiously as possible.

   13. The Government further advised that it intends to file its response to Defendant’s

       motion to withdraw today and will ask to reserve the right to file a supplement.

   14. Defense counsel must have time to review discovery in order to draft an effective

       brief and effectively argue the motion to withdraw. Review of discovery, once it

       is received, will take time because it has been estimated that the discovery

       consumes a terabyte of data. Prior defense counsel advised that the discovery

       could not be sent electronically. However, counsel for the government believes

       that it can be and will attempt to do so today or tomorrow using USAFx, as set

       forth above.

   15. As such, a scheduling order is needed to ensure defense counsel timely receives

       discovery and has an appropriate and reasonable time to review the discovery.

                        CONCLUSION AND PRAYER

   For the foregoing reasons, Defendant Montoya respectfully requests that the Court:

A. Reconsider and Deny the Government’s Motion for Extension as moot; and

B. Enter a scheduling order providing a date certain for production of discovery, and

   thereafter providing dates for the Government’s response and Defendant’s reply.


                                  Respectfully submitted,


                                  /s/ Daphne Pattison Silverman
                                  Daphne Pattison Silverman
                                  TBN 06739550
                                  Silverman Law Group
                                  501 N. IH 35
                                  Austin, Texas 78702
                                  512-975-5880

                                        3
                                           daphnesilverman@gmail.com
                                           Attorney for Defendant




                               CERTIFICATE OF CONFERENCE

        I, Daphne Pattison Silverman, certified that I emailed a copy of this response to the
Government seeking the Government’s position on the additional relief requested, that is
whether the Government opposes a scheduling order with a definite time for production of
discovery, a deadline for the Government’s Response and a deadline for the Defendant’s Reply
that provides sufficient time for defense counsel to review the discovery prior to filing the Reply.
The Government advised that discovery will be produced today (September 15, 2021) or
tomorrow. The Government further advised that it intends to file its response to Defendant’s
motion to withdraw today and will request the right to file a supplement to said response. The
Government advised that it is unopposed to the relief requested in this Motion.

                                      s/ Daphne Pattison Silverman
                                      Daphne Pattison Silverman
                                      Attorney for Defendant


                                  CERTIFICATE OF SERVICE

        I, Daphne Pattison Silverman, do hereby certify that on this September 15, 2021, a true
and correct copy of the foregoing document was served on all parties of record via electronic
service.


                                      /s/ Daphne Pattison Silverman
                                      Daphne Pattison Silverman
                                      Attorney for Defendant




                                                 4
